Citation Nr: 1231075	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-22 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to January 1972, including service in Vietnam February 1971 to December 1971, and his decarations include the Combat Infantry Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Winston Salem, NC that granted service connection for PTSD and assigned an initial 10 percent rating, effective July 8, 2009.  

The Board has jurisdiction over the Veteran's claim seeking entitlement to a TDIU, reasonably raised by the private psychological opinion dated August 2008, and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The Veteran asserts that he meets the eligibility criteria for individual unemployability (I/U).  See Notice of Disagreement, dated November 30, 2009.  As this issue of I/U was raised by the record, it is referred to the RO for appropriate action.  

The issues of entitlement to an initial disability rating higher than 10 percent for PTSD to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to flattened affect, impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships; however, the preponderance of the evidence does not show that he has circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; or impairment of short- and long-term memory.  


CONCLUSION OF LAW

The criteria for a disability rating for service-connected PTSD of 50 percent, an no higher, from July 8, 2009, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.321, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


In this decision, the Board grants an increased rating for PTSD.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  


I.  Applicable Laws & Regulations

Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The  percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7. 

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 (1993). 

VA regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2010).  Ratings are assigned according to the manifestation of particular symptoms.  The Veteran's PTSD is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.130, DC 9411. 

Under the general rating formula, a 10 percent rating is warranted with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

The criteria for a 30 percent disability rating include: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

The criteria for a 50 percent rating include: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id. 

The criteria for a 70 percent rating include: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

The criteria for a 100 percent rating include: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination.

The medical evidence shows that two GAF scores have been assigned during the appeal.  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001). 

A GAF score in the range between 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV.  A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  


II.  Merits of the Appeal

The Veteran asserts that his PTSD warrants a disability rating higher than the 10 percent rating initially assigned.  He contends that the RO improperly made an unsupported finding when it "did not base its decision on 'all evidence and material of record," and "based its decision solely on its own medical diagnosis."  See Notice of Disagreement, dated November 30, 2009.  He argues that "[t]here are only two possible lawful ratings ... (1) 70% and unemployability (UI) or (2) 100%"  Id. 

The claims file contains competent medical evidence found in a private psychological evaluation, and a report of VA examination.  The following is a summary of the material medical evidence relevant to the Veteran's claim over the relevant period associated with the Veteran's July 2009 submission of his claim. 

The Veteran current works part time for a water and sewer company.  He has maintained this employment between 10 and 20 years.  

At a private August 2009 psychological evaluation, the Veteran endorsed intrusive thoughts, nightmares, sleep impairment and depression.  Also evident were psychiatric manifestations that included avoidance behaviors, detachment from others, irritability and outbursts of anger.  The examination report also details the Veteran's experiencing more intrusive thoughts about his combat experience as he has gotten older, and his short temper.  On mental status examination, the Veteran's affect was restricted and his mood was dysthymic, which is a state of chronic depression.  Appropriate examination also revealed concentration and memory impairments.  The private examiner diagnosed the Veteran with chronic and severe PTSD with an accompanying GAF score of 37. 

At an October 2009 VA examination, the Veteran endorsed intrusive thoughts, nightmares, sleep impairment, irritability and bursts of anger.  Also evident were psychiatric manifestations that included avoidance behaviors, detachment from others, obsessive and ritualistic behavior and problems with activities of daily living.  On mental status examination, the Veteran's affect was normal and his mood was within normal limits.  Appropriate examination revealed normal memory.  The VA examiner diagnosed with the Veteran with chronic PTSD, with a GAF score of 60.  The examiner opined that the Veteran's PTSD symptoms reduced the Veteran's reliability and productivity.  


III.  Analysis

The Veteran's PTSD is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.130, DC 9411.  Based on the evidence, and resolving all doubt in the Veteran's favor, the Board finds that his PTSD symptoms more nearly approximate the criteria for a 50 percent rating.  In reaching this decision, the Board notes that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the escalation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The criteria for a 50 percent rating for PTSD are met if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired judgment, disturbances of motivation and mood and difficulty in establishing effective work and social relationships.  

Deficiencies in the area of work have been demonstrated.  The October 2009 examiner determined the Veteran was generally able to maintain effective work relationships and is not unemployable due to his PTSD.  The Veteran currently works part time.  Nonetheless, a 50 percent rating only requires that some deficiencies in the work area are demonstrated.  The findings in the August 2009 examination show the Veteran has difficulties with memory and concentration.  Likewise, the Board observes that the GAF of 37, reported in the August 2009 private psychological evaluation, and the GAF of 60 reported at the October 2009 VA examination, are generally indicative of major to moderate impairment in overall functioning.  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV, 4th ed. At 32).  

Deficiencies in the area of social and family relations have also been shown.  The October 2009 VA examiner indicated that while the Veteran reports he has friends and gets along with most people, he tends to be on guard and hypervigilent to everything around him when he is out in public.  Moreover, deficiencies in the area of judgment, thinking and mood are also shown.  Throughout the appeal, the Veteran has credibly reported symptoms of social withdrawal, depressed mood, anger, irritability, and a feeling of detachment and estrangement from others.  

As there are deficiencies in most of the areas of work, family relations, judgment, and mood, the Board finds that the criteria for a 50 percent rating, and no more, for PTSD are met.  

As to the Veteran's assertion that "[t]here are only two possible lawful ratings ... (1) 70% and unemployability (UI) or (2) 100%" is incorrect.  As noted above, the Board is charged with the duty to assess the creditability and weight given to evidence, Madden v. Gover, 125 F.3d 1477, 1871 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Based on the forgoing evidence, and as will be discussed below, the Board finds the VA examination report more credible and probative than the private examination report from Psychological Consulting Services.  

Regarding the Veteran's contention that the RO improperly made an unsupported finding when it "did not base its decision on all evidence and material of record" and "based its decision solely on its own medical diagnosis," the Board finds that this argument is without merit.  The record shows that the Veteran submitted his private psychological evaluation to the RO; the opinion therein stated that he was totally and permanently disabled.  However, it is presumed that the RO considered this evidence regardless of whether it was specifically mentioned in the rating decision, additionally, the RO did address the Veteran's contentions in its Statement of the Case (SOC), finding that "[t]he diagnosis furnished by the VA PTSD Exam dated October 22, 2009 after review of [the] entire claim history is held to be more credible and have a higher probative value than the diagnosis furnished by [Psychological Consulting Services] dated August 14, 2009, which was provided based on a history provided by [the Veteran]."  While the Board does recognize that a review of the claims file is not required as a medical professional can become aware of the relevant medical history by having treated the Veteran for a long time or through a factually accurate medical history reported by the Veteran, the Board notes that as the Veteran stated that he first began seeing Psychological Consulting Services in August 2009, and the examination was provided on August 3, 2009.  Therefore, it does not appear that the private psychologist treated the Veteran for any significant amount of time before providing the evaluation report.  Moreover, the Board notes that the private psychologist never discussed whether the Veteran was currently employed.  

As the VA examiner reviewed the claims file, and provided a fully articulated opinion which was supported by a reasoned analysis, the Board finds this opinion to be more probative than the Psychological Consulting Services examination.  See Nieves v. Rodriguez, 22 Vet. App. 295, 303-04 (2008).  

In light of Hart v. Mansfield, the Board has also considered whether a staged rating is appropriate; however, the evidence does not show at any point in time that is covered by this appeal that the criteria for a higher rating are met.  


IV.  Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected PTSD.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). 

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that schedular evaluation assigned herein for the Veteran's service-connected PTSD is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  This is especially so because, as outlined above, the disability rating has been increased to 50 percent herein.  Moreover, while the evidence does indicate that the Veteran is employed part-time, it does not demonstrate other factors, such as frequent hospitalization.  The Veteran also does not contend, and the evidence does not show, that he has been hospitalized for treatment of his service-connected PTSD.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 





ORDER

Subject to the law and regulations government payment of monetary benefits, an initial rating of 50 percent for PTSD is granted.


REMAND

The Veteran seeks evaluation in excess of 10% disabling, for the period beginning July 8, 2009, for PTSD, and to a TDIU.  He contends that the RO improperly made an unsupported finding when it "did not base its decision on 'all evidence and material of record," and "based its decision solely on its own medical diagnosis."  See Notice of Disagreement, dated November 30, 2009.  The claims file contains competent medical evidence found in a private psychological evaluation, and a report of VA examination.  

The Veteran underwent a private psychological evaluation in August 2009.  He 
endorsed intrusive thoughts, nightmares, sleep impairment and depression.  Also evident were psychiatric manifestations that included avoidance behaviors, detachment from others, irritability and outbursts of anger.  The examination report also details the Veteran's experiencing more intrusive thoughts about his combat experience as he has gotten older, and his short temper.  On mental status examination, the Veteran's affect was restricted and his mood was dysthymic.  Appropriate examination also revealed concentration and memory impairments.  The private examiner diagnosed the Veteran with chronic and severe PTSD with an accompanying GAF score of 37. 

At an October 2009 VA examination, the Veteran endorsed intrusive thoughts, nightmares, sleep impairment, irritability and bursts of anger.  Also evident were psychiatric manifestations that included avoidance behaviors, detachment from others, obsessive and ritualistic behavior and problems with activities of daily living.  On mental status examination, the Veteran's affect was normal and his mood was within normal limits.  Appropriate examination revealed normal memory.  The VA examiner diagnosed with the Veteran with chronic PTSD, with a GAF score of 60.  The examiner opined that the Veteran's PTSD symptoms reduced the Veteran's reliability and productivity.  

In the Veteran's Notice of Disagreement, received in December 2009, he stated that he had been treated by Psychological Consulting Services for a period of several months and "had a long and on-going clinical relationship."  That statement indicates that there may be ongoing private treatment records; however, review of the claims file shows that no additional private treatment records, other than the initial private psychological evaluation dated in August 2009, have been associated with the claims file.  The most current VA treatment records on file is that from the VA examination provided to him in October 2009 - there is no indication that the Veteran is currently receiving outpatient care with the at the VA Medical Center (VAMC) in Winston Salem, North Carolina.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  For this reason, the Board has no discretion and must remand the claim.  

Additionally, the more recent October 2009 VA examination shows a GAF score that is predominantly higher than contained in the August 2009 private psychological evaluation.  This fact indicates that the Veteran's PTSD may have significantly improved over a very short time period.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).

The Board also finds that a retrospective medical opinion addressing the nature, extent and severity of the Veteran's psychiatric condition from July 2009 to the October 2009, is necessary to adjudicate the appeal.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  Significantly, the October 2009 examination report provides clear assessment of the Veteran's disability picture, to include employability, but did not provide the opinion with the benefit of likely outstanding private treatment records, dated from August 2009 to October 2009.  Therefore, the Board is without discretion and must remand the present matters as to obtain additional information related to the nature, extent and severity of the Veteran's psychiatric condition, from August 2009 to October 2009.  See Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period). 

Any additional treatment records obtained pursuant to this remand should be of benefit in revealing to what extent the Veteran's psychiatric condition to his PTSD may have further improved during the time period of August to October 2009.  Thus the Veteran's PTSD claim must be remanded for the Veteran to undergo a contemporaneous VA examination for psychiatric symptoms to determine the current severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As noted above, when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the evidence as discussed above suggests that the Veteran is unemployed due, at least in part if not altogether, to symptoms of his service-connected PTSD.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's disability rating claim, further development is necessary for an appropriate adjudication of the TDIU aspect of such claim. 

On remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper notice obtaining any pertinent outstanding treatment records, and affording him a VA examination to determine the effect his PTSD on his employability.  After all appropriate development has been completed the Veteran's TDIU claim must be adjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) that includes an explanation as to the information or evidence needed to establish a claim for TDIU, e.g., contact the Veteran and request that he submit evidence relating to his employment history and wage information, including time lost from work due to psychiatric symptoms, as well as tax returns during the period.

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected disabilities.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, to specifically include such records from the VA outpatient clinic in Winston Salem, North Carolina, and from Psychological Consulting Services in Durham, North Carolina.  Associate all records obtained with the claims folders.

3.  Notify the Veteran that he may submit lay statements from individuals that have first hand knowledge, and/or were contemporaneously informed of his PTSD symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence.  

4.  Then, schedule the Veteran for an appropriate examination to determine the nature, extent and severity of his psychiatric disability.  The claims folder should be made available to and reviewed by the examiner. All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner must indicate the impact of the Veteran's psychiatric disability on his ability to work.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.  

4.  In light of the above development, the examiner must ascertain the nature, extent and severity of the Veteran's psychiatric condition from July 2009 to the October 2009.  In providing this opinion, the examiner should discuss and reconcile, if possible, the current findings with the private August 2009 evaluation and the VA October 2009 examination results, especially the difference in GAF scores, e.g., 37 and 60 respectively.  The examiner should also report the approximate date, if applicable, the Veteran's PTSD rendered him unemployable.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.  

5.  The examiner should also appropriately examine the Veteran regarding his claim of entitlement to a TDIU.  The examiner should conduct any further appropriate tests and studies in order to render an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  In doing so, the examiner should take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

6.  Then adjudicate the Veteran's claims, including entitlement to an evaluation in excess of 50 percent for PTSD and to a TDIU.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


